In The
                 Court of Appeals
   Sixth Appellate District of Texas at Texarkana


                      No. 06-10-00001-CV



      KEITH HATHCOCK, INDIVIDUALLY AND AS SOLE
    SURVIVING HEIR OF HUNTER HATHCOCK, DECEASED,
  AND ON BEHALF OF THE ESTATE OF HUNTER HATHCOCK,
AND AS NEXT FRIEND OF ALEXA HATHCOCK, A MINOR, Appellant

                                V.

         HANKOOK TIRE AMERICA CORPORATION,
          AND HANKOOK TIRE CO., LTD, Appellees



             On Appeal from the 354th District Court
                     Hunt County, Texas
                    Trial Court No. 69778




           Before Morriss, C.J., Carter and Moseley, JJ.
                                           ORDER
       As part of the appellate record in this matter, exhibits were transferred to this Court for

our use when this appeal was before us. Specifically, documents marked “Plaintiff’s Exhibits

48, 53–55, 57, 58, 59, 60, 61, 75 (1 through 11), 117, 119-1, 119-2” and “Defendant’s Exhibits

433, 434, 435” were transferred to this Court. It appears to this Court that the proper repository

for these exhibits should be the District Clerk’s Office of Hunt County, Texas. Accordingly, we

order the clerk of this Court to transfer the exhibits filed in this appeal into the keeping of the

Hunt County District Clerk by mailing the exhibits to the district clerk via certified mail, return

receipt requested.

       We further order Hunt County District Clerk Stacey Landrum on receipt of said exhibits,

to sign and return to this Court the enclosed receipt for said exhibits.

       IT IS SO ORDERED.



                                               BY THE COURT

Date: October 2, 2014




                                                  2
                            RECEIPT FOR ORIGINAL EXHIBITS

       I, Stacey Landrum, Hunt County District Clerk, hereby acknowledge receipt of the

following original exhibits from the Court of Appeals, Sixth Appellate District of Texas at

Texarkana, in the case of Keith Hathcock, Individually and as Sole Surviving Heir of Hunter

Hathcock, Deceased, and on Behalf of the Estate of Hunter Hathcock, and as Next Friend of

Alexa Hathcock, a Minor v. Hankook Tire Amercia Corporation, and Hankook Tire Co., Ltd.,

appellate cause number 06-10-00001-CV and trial court cause number 69778:             documents

marked “Plaintiff’s Exhibits 48, 53–55, 57, 58, 59, 60, 61, 75 (1 through 11), 117, 119-1, 119-2”

and “Defendant’s Exhibits 433, 434, 435.”




                                                    ___________________________________
                                                    Stacey Landrum
                                                    Hunt County District Clerk


Date: __________________




                                               3